Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 was filed after the mailing date of the Final Office Action on 4/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments	
Applicant’s arguments, see remarks page 16-20, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-18 under 35 U.S.C. § 103 as being unpatentable over Bryant in view of Maki et al. (8895997) have been fully considered as follows:



Applicant argues on page 19-20, regarding independent claims 1 and 9 that “Accordingly, Applicant respectfully submits that a proper prima facie case has not been made to support a finding of obviousness based on Bryant in view of Maki, and no prima facie case exists based on the teachings of these references. 
Even assuming, arguendo, that the device of Bryant were modified based on the teachings of Maki, the resulting device would not be function to clear environmental signals
Finally, Applicant notes that the blackbody radiation and light emitting features of the Maki device would not be suitable to clear environmental signals as performed by the present invention. The Office Action contends that Maki teaches providing a sequence…………
In view of this response and the remarks herein, Applicant respectfully submits that the rejections of claims 1-18, 64, and 65 should be withdrawn and requests a corresponding Notice of Allowance”.

Examiner Response:
Applicant’s arguments, see page 19-20 (stated above), filed 7/26/2021, with respect to the rejection(s) of claim(s) 1 and 9 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made. Therefore claim 1 and 9 is now rejected under 35 U.S.C. 103 as being unpatentable over Bryant ‘806 A1 in view of Taylor et al. (US 20040202547 A1). Taylor is applied to meet at least the limitation that applicant argued in the response filed on 7/26/2021.Applicant’s argument 

For expedite prosecution and if there is any other clarification required applicant’s representative is invited to call to discuss the matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (Hereinafter “Bryant”) in the US Patent Application Publication Number US 20080221806 A1 in view of Taylor et al. (Hereinafter “Taylor”) in the US Patent Application Number US 20040202547 A1.

Regarding claim 1, Bryant teaches an environmental sensor (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the Paragraph [0154] Line 1-4) comprising:
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may comprise printed traces of conductive ink composition, such as silver ink, graphite compositions, and the like; Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer), the active sensing layer [406] positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active sensing layer 406) ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38) and further configured to receive energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Taylor teaches a system including a first and a second electrode and a voltage generator. The voltage generator is coupled to the first and second electrodes in order to create a flow of air 
the first [102] and second electrodes [104, 106] (FIG. 1A illustrates a system 100 including first electrode 102 and second electrodes 104 and 106; Paragraph [0024] Line 1-2) configured to receive a sequence of electric voltage pulses from a high voltage source [108] (A high voltage air transporter-conditioner unit 108 is used to produce pulses on the voltage to the first electrodes 102. The high voltage pulse generator can be operably connected to the second electrodes 104 and 106; Paragraph [0024] Line 5-9) and a pulse modulator [116] (Control unit 116 as the pulse modulator) (the control unit 116 controls the high voltage pulse generator 108 to produce a desired output. The voltage output can be modified in the peak voltage, frequency or duty cycle; Paragraph [0025] Line 3-6; Control unit function functions as a pulse modulator as it controls the pulse of the high voltage pulse). The purpose of doing so is to ionize the air and the ions flow between the first electrode 102 and the second electrode 104 and 106, to condition the flow of air exiting the system, can eliminate odors entrained in the air flow.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant in view of Taylor, because Taylor teaches to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator ionizes the air and the ions flow between the first electrode and the second electrode, conditions the flow of air exiting the system, can eliminate odors entrained in the air flow (Paragraph [0024]).

Regarding claim 2, Bryant teaches an environmental sensor,
wherein the electrical characteristic is an electrical resistance (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10).

Regarding claim 3, Bryant teaches an environmental sensor,
further comprising a signal enhancement layer [418] (coating layer 418 as the signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface of the active sensing layer [406] (Figure 10 shows the coating layer as the signal enhancement layer [418] positioned on the top of a the nano particle network as the active sensing layer [406]) and configured to react with the constituent gas when contacted by the constituent gas and enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical reactions and redox states of the layer 318, so as to influence the properties of network 306 (e.g., its conductivity), without direct charge transfer; Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).
Regarding claim 4, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] is formed from a material selected from the group consisting of selective gas-absorbing materials, selective gas-adsorbing materials, and mixtures thereof (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide as the gas absorbing material; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).

Regarding claim 5, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).

Regarding claim 7, Bryant teaches an environmental sensor, wherein 
the active sensing layer [406] comprises carbon nanotubes (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412.; Paragraph [0154] Line 11-14).


Regarding claim 8, Bryant teaches an environmental sensor, wherein 
the active sensing layer [406] is configured to receive thermal energy (The substrate may include integrated temperature management elements such as a micro fabricated heater structure, a Peltier type micro-cooler, thermal isolation bridges, thermistor/microprocessor feedback controller, and the like. Note that thermal control may be used to achieve a wide variety of sensor performance goals; Paragraph [0113] Line 2-5; Therefore the active sensing layer receive thermal energy).

Regarding claim 9, Bryant teaches an environmental sensor array (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts; Paragraph [0154] Line 1-4); Sensing device 400 is one of the plurality of the sensing device) comprising:
a plurality of pixel sensors (A plurality of devices may conveniently be fabricated on a sheet of substrate material, and may subsequently be partitioned and packaged as desired, either as single sensor devices, or as arrays of sensors, and the like.; Paragraph [0098] Line 17-20), each pixel sensor [402] (Sensing device 400 comprises a nanostructure sensor 402) including
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer) positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] of each pixel sensor [402] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a specific constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active Claim 38) and further configured to receive thermal energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Taylor teaches a system including a first and a second electrode and a voltage generator. The voltage generator is coupled to the first and second electrodes in order to create a flow of air in a downstream direction from the first electrode to the second electrode. The system includes an environmental sensor (Paragraph [0008] Line 2-6), wherein
the first [102] and second electrodes [104, 106] (FIG. 1A illustrates a system 100 including first electrode 102 and second electrodes 104 and 106; Paragraph [0024] Line 1-2) configured to receive a sequence of electric voltage pulses from a high voltage source [108] (A high voltage air transporter-conditioner unit 108 is used to produce pulses on the voltage to the first electrodes 102. The high voltage pulse generator can be operably connected to the second electrodes 104 and 106; Paragraph [0024] Line 5-9) and a pulse modulator [116] (Control unit 116 as the pulse modulator) (the control unit 116 controls the high voltage pulse generator 108 to produce a desired output. The voltage output can be modified in the peak Paragraph [0025] Line 3-6; Control unit function functions as a pulse modulator as it controls the pulse of the high voltage pulse). The purpose of doing so is to ionize the air and the ions flow between the first electrode 102 and the second electrode 104 and 106, to condition the flow of air exiting the system, can eliminate odors entrained in the air flow.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant in view of Taylor, because Taylor teaches to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator ionizes the air and the ions flow between the first electrode and the second electrode, conditions the flow of air exiting the system, can eliminate odors entrained in the air flow (Paragraph [0024]).

Regarding claim 10, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of each pixel sensor [402] is individually formed from:
a.    a single, uniform composition (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14); or
b.    a mixture of compositions (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 11, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of at least one pixel sensor [402] is formed from a single, uniform composition (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14) and the active sensing layer [406] of at least one pixel sensor [402] is formed from a mixture of compositions (In an embodiment of the invention, conducting channel 106 may comprise one or more carbon nanotubes. For example, conducting channel 106 may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4).


Regarding claim 12, Bryant teaches an environmental sensor array, wherein at least one pixel sensor [402] comprises 
a signal enhancement layer [418] (coating layer 418 as the signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface of the active sensing layer [406] (Figure 10 shows the coating layer as the signal enhancement layer [418] positioned on the top of a the nano particle network as the active sensing layer [406]) and configured to react with the constituent gas when contacted by the constituent gas and enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical reactions and Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).


Regarding claim 13, Bryant teaches an environmental sensor array, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).


Regarding claim 14, Bryant teaches an environmental sensor array, wherein 
the mixture of compositions comprises a signal enhancement material [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).
Regarding claim 15, Bryant teaches an environmental sensor, wherein 
the signal enhancement layer [418] includes metal oxides (layer 318 comprises a thin layer of a dielectric material (e.g., Al2O3, ZrO2 or the like) applied so as to generally extend over substrate surface, contacts and nanotube network; Paragraph [0150] Line 1-3; Al2O3 is a metal oxide; List of Metal Oxides; https://simple.wikipedia.org/wiki/List_of_oxides; The device 400 has an alternative arrangement to the architecture shown in FIG. 9A-B; Paragraph [0154] Line 5-6).


Regarding claim 16, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of each pixel sensor [402] is individually formed from:
a.    carbon nanotubes [406] (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14); or
b.    carbon nanotubes [406] mixed with a signal enhancement material responsive to a specific constituent gas, the mixture of the carbon nanotubes [406] and the signal enhancement material [418] forming a single layer [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 17, Bryant teaches an environmental sensor array, wherein 
the active sensing layer [406] of at least one pixel sensor [402] is formed from carbon nanotubes [406] (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14) and 
the active sensing layer [406] of at least one pixel sensor [402] is formed from carbon nanotubes [406] mixed with a signal enhancement material [418] (In an embodiment of the invention, conducting channel may comprise one or more carbon nanotubes. For example, conducting channel may comprise a plurality of nanotubes forming a mesh, film or network; Paragraph [0072] Line 1-4; a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts, and including a thin-film functionalization layer 418; Paragraph [0154] Line 2-5).

Regarding claim 18, Bryant teaches an environmental sensor array,
wherein the electrical characteristic is an electrical resistance (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10).

Claims 6 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant ‘806 A1 in view of Taylor ‘547 A1, as applied to claim 1 above and further in view of .

Regarding claim 6, Bryant teaches an environmental sensor, wherein 
a functionalization material 120 may be selected to interact with a targeted analyte 101 to cause a measurable change in electrical properties of nano-sensor device 102. For example, the functionalization material 120 may cause an electron transfer to occur in the presence of analyte 101, or may influence local environment properties, such as pH and the like, so as to indirectly change device characteristics (Paragraph [0077] Line 3-10).
However the combination of Bryant and Taylor do not teach that the functionalization material 120 is the filter, wherein the filter layer positioned in contact with a top surface of the active sensing layer and configured to isolate the active sensing layer from selected environmental stimuli.
Gabriel teaches nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3), wherein 
a filter layer [78] in Figure 3 positioned in contact with a top surface of the active sensing layer [72] (A conditioning/recognition structure 78 may be included, disposed adjacent network 72, and may include functionalization or recognition material, analyte conditioners (e.g., a filter, selectively permeable polymer, etc.) and the like; Paragraph [0120] Line 4-8; As shown in FIG. 3, additional functionalization 78 may be included in sensor 71 (e.g., an absorbent filter, a selectively permeable polymer layer, a selectively reactive or binding species, etc., to enhance selectivity, sensitivity and/or signal strength; Paragraph [0123] Line 1-4) and configured to isolate the active sensing layer [72] from selected environmental stimuli [77] (Although Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Taylor in view of Gabriel, because Gabriel teaches to include a filter layer in contact with a top surface of the active sensing layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides differential sensitivity so as to permit measurement of a profile of different responses to analytes (Paragraph [0110]).


Regarding claim 64, Bryant teaches an environmental sensor (FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts; Paragraph [0154] Line 1-4) comprising:
first and second electrodes [410, 412] in Figure 10 (contacts source drain pair 410 and 412 as the first and second electrodes) formed from electrically conductive material (Device Paragraph [0154] Line 7-11; Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may comprise printed traces of conductive ink composition, such as silver ink, graphite compositions, and the like; Paragraph [0155] Line 5-9), 
the electrodes [410, 412] spaced apart from one another and positioned on a substrate (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example); Paragraph [0154] Line 7-11); and
an active sensing layer [406] (A nanoparticle network 406 as the active sensing layer), the active sensing layer [406] positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode (A nanoparticle network 406 (e.g., a random network of carbon nanotubes) is disposed adjacent surface 416 over and electrically communicating with the contacts 410-412; Paragraph [0154] Line 11-14; Figure 10 shows that the active sensing layer 406 covers both the electrodes 410, 412 and in direct contact with a top surface and left and right side surfaces of each electrode 410, 412), 
the active sensing layer [406] configured to experience a change in an electrical characteristic (Any suitable electrical or magnetic property may provide the basis for sensor sensitivity, for example, electrical resistance, electrical conductance, current, voltage, capacitance, impedance, inductance, transistor on current, transistor off current, and/or transistor threshold voltage.; Paragraph [0117] Line 6-10) in response to a change in a characteristic of a constituent gas (an analyte 101, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, H2O2, CO and the like; Paragraph [0071] Line 3-6) in proximity to the active sensing layer [406] (Figure 10 shows that the analyte 101 is proximate to the active sensing layer 406) ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38) and further configured to receive energy directly from the electrodes to set a temperature of the active sensing layer to a specific value (For example, temperature control can be used to increase response rate by accelerate analyte reactions; Paragraph [0113] Line 7-9; FIG. 5 shows a plot of the response of an exemplary nanostructure sensor, having aspects of the invention to a short exposure to NO in air at 50 ppm concentration (room temperature and an relative humidity of 8%; Paragraph [0129] Line 1-4),
a first signal enhancement layer [418] (coating layer 418 as the first signal enhancement layer as it influence the properties of the active sensing layer) positioned in contact with a top surface and left and right side surfaces of the active sensing layer [406] (Figure 10 shows the coating layer (as the signal enhancement layer [418]) positioned on the top and left and right side surfaces of a the nano particle network (as the active sensing layer [406])) and configured to enhance the change in the electrical characteristic of the active sensing layer [406] (In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406; Paragraph [0158] Line 5-9; to exploit surface electrochemical Paragraph [0145] Line 3-6; ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry; Claim 38; Paragraph 150).
Bryant fails to teach that the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source and a pulse modulator.
Taylor teaches a system including a first and a second electrode and a voltage generator. The voltage generator is coupled to the first and second electrodes in order to create a flow of air in a downstream direction from the first electrode to the second electrode. The system includes an environmental sensor (Paragraph [0008] Line 2-6), wherein
the first [102] and second electrodes [104, 106] (FIG. 1A illustrates a system 100 including first electrode 102 and second electrodes 104 and 106; Paragraph [0024] Line 1-2) configured to receive a sequence of electric voltage pulses from a high voltage source [108] (A high voltage air transporter-conditioner unit 108 is used to produce pulses on the voltage to the first electrodes 102. The high voltage pulse generator can be operably connected to the second electrodes 104 and 106; Paragraph [0024] Line 5-9) and a pulse modulator [116] (Control unit 116 as the pulse modulator) (the control unit 116 controls the high voltage pulse generator 108 to produce a desired output. The voltage output can be modified in the peak voltage, frequency or duty cycle; Paragraph [0025] Line 3-6; Control unit function functions as a pulse modulator as it controls the pulse of the high voltage pulse). The purpose of doing so is to ionize the air and the ions flow between the first electrode 102 and the second electrode 104 and 106, to condition the flow of air exiting the system, can eliminate odors entrained in the air flow.

Bryant teaches a functionalization material 120 may be selected to interact with a targeted analyte 101 to cause a measurable change in electrical properties of nano-sensor device 102. For example, the functionalization material 120 may cause an electron transfer to occur in the presence of analyte 101, or may influence local environment properties, such as pH and the like, so as to indirectly change device characteristics (Paragraph [0077] Line 3-10).
However Bryant and Taylor do not teach that the functionalization material 120 is the first filter, and wherein the first filter layer positioned in contact with a top surface of the signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli.
Gabriel teaches nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3), wherein 
a first filter layer [78] in Figure 3 positioned in contact with a top surface of the signal enhancement layer [passivation material] (The nanotube network 72 is contacted by at least one conductive electrode 75 (a pair are shown, in this case having optional passivation on the electrode-nanotube contact region); Paragraph [0120] Line 1-4) (A conditioning/recognition structure 78 may be included, disposed adjacent network 72, and may include functionalization or recognition material, analyte conditioners (e.g., a filter, selectively Paragraph [0120] Line 4-8; As shown in FIG. 3, additional functionalization 78 may be included in sensor 71 (e.g., an absorbent filter, a selectively permeable polymer layer, a selectively reactive or binding species, etc., to enhance selectivity, sensitivity and/or signal strength; Paragraph [0123] Line 1-4) and configured to contact the constituent gas and isolate the active sensing layer [72] from selected environmental stimuli [77] (Although nanostructures such as carbon nanotubes may respond to a target analyte through charge transfer or other interaction between the device and the analyte, a specific sensitivity may be achieved by employing a recognition material 120, also called a functionalization material, that induces a measurable change in the device characteristics upon interaction with a target analyte; Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Taylor in view of Gabriel, because Gabriel teaches to include a first filter layer in contact with a top surface of the signal enhancement layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides differential sensitivity so as to permit measurement of a profile of different responses to analytes (Paragraph [0110]).


Regarding claim 65, Bryant teaches an environmental sensor (FIG. 1. shows an exemplary electronic sensing device 100; Paragraph [0071] Line 1; Sensing device 100 is one of the plurality of the sensing device) comprising:
a second signal enhancement layer [416] (Dielectric surface 416 as the second signal enhancement layer) positioned in contact with a bottom surface of the active sensing layer [406] (Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer); Paragraph [0154] Line 7-9) and configured to enhance the change in the electrical characteristic of the active sensing layer [406] (It has been shown that layer 318 may be configured so as to permit charge-transfer between an analyte in medium 301 with network 306 in a detectable analyte-specific interaction, while inhibiting chemical and electrical interaction of a sample medium with substrate surface 316 (and/or exposed surfaces of contacts 310-312), so as to prevent or reduce effects which may otherwise (1) interfere with a sensor detection signal; Paragraph [0150] Line 8-14); and
a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer and configured to isolate the active sensing layer from selected environmental stimuli (The exhaled sample may be passed through one or more filter or absorber devices to remove particulates, water vapor, atomized fluids, and/or gasses such as CO2 and the like; Paragraph [0137] Line 9-11).
The combination of Bryant and Taylor fails to teach that a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer and configured to isolate the active sensing layer from selected environmental stimuli.
Gabriel teaches nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3), wherein 
a second filter layer positioned in contact with a bottom surface of the second signal enhancement layer [74] (In addition, particular functionalization materials may be included to enhance sensitivity to particular analyte species (see functionalization material examples in Table 1 below); Paragraph [0148] Line 15-18) and configured to isolate the active sensing layer from selected environmental stimuli (Although nanostructures such as carbon nanotubes may respond to a target analyte through charge transfer or other interaction between the device and the analyte, a specific sensitivity may be achieved by employing a recognition material, also called a functionalization material, that induces a measurable change in the device characteristics upon interaction with a target analyte; Paragraph [0116] Line 3-10). The purpose of doing so is to enhance selectivity, sensitivity and/or signal strength, to provide sensitive, selective analyte response, to eliminate extraneous noise, to provide differential sensitivity so as to permit measurement of a profile of different responses to analytes.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Bryant and Taylor in view of Gabriel, because Gabriel teaches to include a second filter layer enhances selectivity, sensitivity and/or signal strength (Paragraph [0123]), provides sensitive, selective analyte response (Paragraph [0044]), eliminates extraneous noise (Paragraph [0043]), provides differential sensitivity so as to permit measurement of a profile of different responses to analytes (Paragraph [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIMA MONSUR/Primary Examiner, Art Unit 2866